IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36624

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 509
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRET REESE FELTMAN,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and suspended unified sentence of eight years, with a
       minimum period of confinement of two years, for felony driving under the
       influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Bret Reese Feltman pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005(5). The district court sentenced Feltman to a unified term of eight years, with a
minimum period of confinement of two years, but suspended the sentence and placed Feltman on
probation. Feltman appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Feltman’s judgment of conviction and sentence are affirmed.




                                                   2